I respectfully dissent.
Since the statute reads, "If, within five years of theoffense," I assume the legislature intended that to be day one. In this case, Schneider's first offense occurred on February 15, 1987, and the next offense on April 10, 1992, well beyond five years.
There is a certain kind of hubris in saying nothing is until we say it is, but courts are wont to do that sort of thing. If one construes the word "offense" to mean that no offense exists until the defendant is convicted of the offense, then, of course we would have different dates. Schneider was first convicted on April 10, 1987, and convicted again on May 29, 1992, also well beyond five years. One either counts the commission day or the conviction day, but one cannot count it both ways, and under the guise of construction, extend a limit which has been created by the legislature.
If the statute said, "If, within five years of the offense, the offender has been arrested," I might agree with the majority opinion, but the statute does not say that. The statute actually says, "If, within five years of the offense, the offender has been convicted of or pleaded guilty to a violation of Section4511.19 * * *." (Emphasis added.)
The majority opinion says the five-year period is determined with reference to the date of the first conviction and the date of commission of the subsequent offense. This is rewriting the statute to read, "If, within five years of the *Page 256 conviction, the offender commits a subsequent offense." This is not what the legislature said, and actually changes the statute quite substantially.
Counsel for appellant says we are obliged by law to construe this statute most favorably toward the accused. I have not done so because there is no need to. I have applied the statute as it is written. Therefore, I would sustain the assignment of error, reverse and remand for resentencing.
Thus, I dissent.